Case 2:20-cv-00280-JRG Document 74 Filed 08/13/21 Page 1 of 6 PageID #: 727




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF TEXAS
                         MARSHALL DIVISION


KAIFI, LLC,

                 Plaintiff,            Civil Action No. 2:20-cv-00280-JRG

vs.                                    JURY TRIAL DEMANDED

VERIZON COMMUNICATIONS INC., et al,

                 Defendants.



VERIZON’S MOTION TO COMPEL KAIFI AND ITS PARENT CORPORATION TO

      STOP PREVENTING THIRD PARTY EVIDENCE AND FOR AN ADVERSE

                               INFERENCE
 Case 2:20-cv-00280-JRG Document 74 Filed 08/13/21 Page 2 of 6 PageID #: 728




          Plaintiff KAIFI and its parent, Intellectual Discovery (“ID”), are actively preventing a

third party, Samsung, from providing relevant documents – specifically, the documents related to

multiple separate offers to license and sell the asserted patent, U.S. Pat. No. 6,922,728. Samsung

provided a letter confirming the wrongful actions. Ex. 1. Samsung (“SEC”) confirmed the

following:




Ex. 1. Offers to license the ‘728 patent (the asserted patent in this case) are relevant to many

issues including, specifically, valuation of the ‘728 patented technology.

          The actions of KAIFI and ID are inexcusable. The fact that KAIFI has not produced

these documents is bad enough. However, the fact that KAIFI and ID are actively preventing a

third-party, Samsung, from providing these documents is far beyond the pale of any acceptable

litigation behavior.

          Cellco Partnership d/b/a Verizon Wireless (“Verizon”) raised the suppression of these

Samsung-related documents six weeks ago on July 2, 2021, in an effort to allow KAIFI to act as

a reasonable litigant. Ex.2. Notably, KAIFI did not deny these appalling actions to suppress

discovery, nor did KAIFI even indicate that it discussed this issue with ID. Ex. 3. Instead,

KAIFI repeated its theory that KAIFI and ID are immune from such discovery because KAIFI

and ID have intentionally structured their relationship so that KAIFI only accesses (and

                                                   1
DM2\14529529.1
 Case 2:20-cv-00280-JRG Document 74 Filed 08/13/21 Page 3 of 6 PageID #: 729




produces) helpful documents while ID keeps control of and will not produce any other

(presumably unfavorable) documents for KAIFI’s case. KAIFI and Verizon met and conferred

on this issue on August 9, 2021.

          Although the acts of KAIFI and ID to actively prevent third parties from providing

documents are a distinct wrongdoing, this issue is related to a pending motion to compel by T-

Mobile in the T-Mobile case seeking production of the ID documents. See KAIFI v. T-Mobile,

No. 2:20-cv-00280-JRG Dkt. Nos. 140, 146, 151 (E.D. Tex.) (“T-Mobile Case”). In that case,

KAIFI’s brief stated: “GWP and ID offered to voluntarily produce non-privileged documents

concerning KAIFI, the ’728 Patent, and this litigation.” T-Mobile Case, Dkt. 151 at 2.

However, this offer does not extend to the Samsung documents; KAIFI and ID have not

produced, and will not produce, to Verizon the Samsung documents and are actively preventing

Samsung from producing those documents. Thus, KAIFI and ID are intentionally obstructing

discovery to prevent some (presumably unfavorable) documents from being produced.

          Verizon requests three forms of separate relief:

          (1)    KAIFI and Intellectual Discovery be ordered to produce the Samsung documents

                 (and any other licensing documents that are being shielded by ID);

          (2)    KAIFI and Intellectual Discovery be ordered to withdraw their objection to any

                 third party, including, but not limited to Samsung, from providing relevant

                 documents in this case; and

          (3)    An adverse inference that instructs the jury that it can consider the Samsung

                 documents to have disclosed information that is unfavorable to KAIFI’s position.

          The adverse inference instruction is appropriate and necessary because KAIFI takes the

position that because ID is not a formal party to this case, then ID is immune from the powers of



                                                   2
DM2\14529529.1
 Case 2:20-cv-00280-JRG Document 74 Filed 08/13/21 Page 4 of 6 PageID #: 730




this Court. See T-Mobile Case, Dkt. 151 at 1. Regardless of whether that dubious proposition is

true, an adverse inference is available against KAIFI, and is an appropriate vehicle to address the

actions of KAIFI and ID. KAIFI’s failure to produce these highly relevant documents warrants

an adverse inference. In re Williams, 298 F.3d 458, 463 (5th Cir. 2002); Rivera v. Salazar, No.

C.A. C-04-552, 2008 WL 2966006, at *3 (S.D. Tex. July 30, 2008). Adverse inferences are

appropriate where, as here, a party acts in bad faith by “skirt[ing] its discovery obligations and

delay[ing] … despite a duty to preserve and produce,” Edwards v. 4JLJ, LLC, No. 2:15-CV-299,

2018 WL 2981154, at *10 (S.D. Tex. June 14, 2018); accord Realtime Data, LLC v. MetroPCS

Texas, LLC, No. 6:10CV493 LEDJDL, 2012 WL 12904706, at *4 (E.D. Tex. Oct. 23, 2012).

                                                     Respectfully submitted,

  Dated:         August 13, 2021                     /s/ Deron R. Dacus
                                                     Deron R. Dacus
                                                     State Bar No. 00790553
                                                     The Dacus Firm, P.C.
                                                     821 ESE Loop 323
                                                     Suite 430
                                                     Tyler, TX 75701
                                                     903/705-1117
                                                     Fax: 903/581-2543
                                                     Email: ddacus@dacusfirm.com

                                                     DUANE MORRIS LLP

                                                     Kevin P. Anderson
                                                     KPAnderson@duanemorris.com
                                                     505 9th Street, N.W., Suite 1000
                                                     Washington, DC 20004-2166
                                                     Telephone: (202) 776 7851
                                                     Facsimile: (202) 478 2620

                                                     Alice Snedeker
                                                     AESnedeker@duanemorris.com
                                                     Glenn D. Richeson
                                                     gdricheson@duanemorris.com
                                                     DUANE MORRIS LLP
                                                     1075 Peachtree Street, Suite 2000

                                                 3
DM2\14529529.1
 Case 2:20-cv-00280-JRG Document 74 Filed 08/13/21 Page 5 of 6 PageID #: 731




                                          Atlanta, Georgia 30309
                                          Telephone: (404) 253.6900
                                          Facsimile: (404) 253.6901

                                          Attorneys for Defendants VERIZON
                                          COMMUNICATIONS INC.; CELLCO
                                          PARTNERSHIP D/B/A VERIZON
                                          WIRELESS; VERIZON SERVICES CORP.;
                                          VERIZON ENTERPRISE SOLUTIONS,
                                          LLC; VERIZON BUSINESS GLOBAL
                                          LLC; VERIZON BUSINESS NETWORK
                                          SERVICES, LLC; VERIZON CORPORATE
                                          SERVICES GROUP INC.; VERIZON
                                          DATA SERVICES, LLC; VERIZON MEDIA
                                          INC.; and VERIZON ONLINE LLC,




                                      4
DM2\14529529.1
 Case 2:20-cv-00280-JRG Document 74 Filed 08/13/21 Page 6 of 6 PageID #: 732




                               CERTIFICATE OF SERVICE

       I certify that on August 13, 2021, the foregoing document was served on all counsel who
have consented to electronic service.

                                                   /s/ Deron R. Dacus
                                                   Deron R. Dacus




                            CERTIFICATE OF CONFERENCE

        On August 9, 2021, counsel for Cellco Partnership d/b/a Verizon Wireless, with Deron
Dacus as lead counsel and as local counsel and including Kevin Anderson, met and conferred
with counsel for KAIFI, with Rebecca Carson as lead counsel and Chris Bunt as local counsel
and including Prashanth Chennakesavan. The parties were unable to reach agreement and have
reached an impasse, leaving an open issue for the Court to resolve. This motion is opposed by
Plaintiff.


                                                   /s/ Deron R. Dacus
                                                   Deron R. Dacus




                                               5
DM2\14529529.1
